UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-36431 Alder BioPharmaceuticals, Inc. (Exact name of registrant as specified in its charter) Delaware 90-0134860 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11804 North Creek Parkway South Bothell, WA 98011 (Address of principal executive offices including zip code) Registrant’s telephone number, including area code: (425)205-2900 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler x Acceleratedfiler ¨ Non-acceleratedfiler ¨(do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x As of July 19, 2016 the registrant had 50,184,886 shares of common stock, $0.0001 par value per share, outstanding. Alder BioPharmaceuticals, Inc. Quarterly Report on Form 10-Q For the Quarter Ended June 30, 2016 INDEX Page PARTI. FINANCIAL INFORMATION (Unaudited) Item1. Condensed Consolidated Financial Statements 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Comprehensive Loss 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item3. Quantitative and Qualitative Disclosures About Market Risk 21 Item4. Controls and Procedures 22 PARTII.OTHER INFORMATION Item 1. Legal Proceedings 23 Item1A. Risk Factors 23 Item6. Exhibits 48 SIGNATURES 49 In this Quarterly Report on Form 10-Q, “we,” “our,” “us,” “Alder,” and “the Company” refer to Alder BioPharmaceuticals, Inc. and, where appropriate, its consolidated subsidiaries. “Alder” and the Alder logo are the property of Alder BioPharmaceuticals, Inc. This report contains references to our trademarks and to trademarks belonging to other entities. Solely for convenience, trademarks and trade names referred to in this report may appear without the ® or ™ symbols, but such references are not intended to indicate, in any way, that their respective owners will not assert, to the fullest extent under applicable law, their rights thereto. We do not intend our use or display of other companies’ trade names or trademarks to imply a relationship with, or endorsement or sponsorship of us by, any other companies. . 2 PART I. – FINANCIAL INFORMATION Item1. Condensed Consolidated Financial Statements Alder BioPharmaceuticals, Inc. Condensed Consolidated Balance Sheets (unaudited) June 30, December 31, (in thousands, except share and per share data) Assets Current assets Cash and cash equivalents $ $ Short-term investments Prepaid expenses and other assets Inventory — Total current assets Long-term investments Property and equipment, net Investment in unconsolidated entity — Other assets 12 Total assets $ $ Liabilities and stockholders’ equity Current liabilities Accounts payable $ $ Accrued liabilities Deferred rent 85 62 Total current liabilities Long-term deferred rent Total liabilities Commitments and contingencies Stockholders’ equity Common stock; $0.0001 par value; 200,000,000 shares authorized; 50,159,886 and 43,706,789 shares issued and outstanding, respectively 5 4 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive gain (loss) 80 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 3 Alder BioPharmaceuticals, Inc. Condensed Consolidated Statements of Operations (unaudited) Three Months Ended Six Months Ended June 30, June 30, (in thousands, except share and per share data) (in thousands, except share and per share data) Revenues Revenue under license agreement $ $ — $ $ — Operating expenses Cost of sales — — Research and development General and administrative Total operating expenses Gain on license of clazakizumab — — Loss from operations ) Other income (expense) Interest income 74 Foreign currency gain (loss) ) ) Total other income, net Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average number of common shares used in net loss per share - basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 Alder BioPharmaceuticals, Inc. Condensed Consolidated Statements of Comprehensive Loss (unaudited) Three Months Ended Six Months Ended June 30, June 30, (in thousands) (in thousands) Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss): Unrealized gain on securities available-for-sale, net of tax 10 10 Foreign currency translation income (loss), net of tax — ) 21 ) Total other comprehensive income (loss) (4 ) ) Comprehensive loss $ ) $ ) $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 Alder BioPharmaceuticals, Inc. Condensed Consolidated Statements of Cash Flows (unaudited) Six Months Ended June 30, (in thousands) Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities Non-cash gain on license of clazakizumab in exchange for investment in unconsolidated entity ) — Depreciation and amortization Loss on retirement of property and equipment — 2 Stock-based compensation Other non-cash charges, net 65 — Changes in operating assets and liabilities Accounts receivable — Prepaid expenses and other assets ) Inventory ) — Accounts payable Accrued liabilities Deferred rent 28 ) Net cash used in operating activities ) ) Investing activities Purchases of investments ) ) Proceeds from maturities of investments Proceeds from sales of investments — Purchases of property and equipment ) ) Proceeds from sale of property and equipment 5 — Net cash used in investing activities ) ) Financing activities Proceeds from issuance of common stock, net of offering costs Deferred offering costs — 36 Proceeds from exercise of stock options and employee stock purchase plan Net cash provided by financing activities Effect of exchange rate changes on cash 21 ) Net increase in cash and cash equivalents Cash and cash equivalents Beginning of period End of period $ $ Supplemental disclosures: Offering costs included in accounts payable and accrued liabilities $ — $ Purchases of property and equipment included in accounts payable and accrued liabilities $ $ — The accompanying notes are an integral part of these condensed consolidated financial statements. 6 Alder BioPharmaceuticals, Inc. Notes to Condensed Consolidated Financial Statements 1. Nature of Business Alder BioPharmaceuticals, Inc. (the “Company”) is a clinical-stage biopharmaceutical company that discovers, develops and seeks to commercialize therapeutic antibodies with the potential to meaningfully transform current treatment paradigms. The Company has developed a proprietary antibody platform designed to select and manufacture antibodies that have the potential to maximize efficacy as well as speed of onset and durability of therapeutic response. The Company was incorporated in Delaware on May 20, 2002 and is located in Bothell, Washington. Public Offerings In January 2015, the Company completed an underwritten public offering of 6,900,000 shares of common stock, which included 900,000 shares the Company issued pursuant to the underwriters’ exercise of their option to purchase additional shares, at $29.50 per share.The Company received $190.7 million in net proceeds, after deducting underwriting discounts and commissions of $12.2 million and offering expenses of $0.6 million.
